Riley, Judge,
concurring in part, and dissenting in part:
For the reasons set forth in the opinion of the Court, prepared by Judge Given, I concur in the decision of the Court in reversing the judgments of the Circuit and Intermediate Courts of Kanawha County, setting aside the verdict of the jury, and awarding a new trial to the defendant, Sam Scott.
With deference, however, to the members of the Court, who participated in the opinion of the Court, I dissent from the decision of the Court in affirming the judgments of the Circuit and Intermediate Courts of Kanawha *824County as to the defendant, William Allen, for the reason that I am of opinion that it was prejudicial error for the trial court, over the objection of the defendants, to have admitted in evidence the testimony of Duvois Eugene Jacobs, a police investigator, to the effect that on January 11, 1953, he purchased from Charlotte Morgan at the Knights of Pythias Club, in the City of Charleston, a pint of Century Club liquor. Likewise I am of opinion that it was prejudicial error for the trial court to have admitted in evidence the alleged pint of liquor, identified as being the one purchased by Jacobs on January 11, 1953, from Charlotte Morgan.
The objectionable evidence is inadmissible under the holding of this Court in State v. Light, 127 W. Va. 169, 31 S. E. 2d 841. True, that case involved the alleged sale of liquor at the same place where the defendant was alleged to have kept a house of ill-fame, but the Court in the Light case said:
“There is no connection between the offenses so shown and the offense charged. * * *
“The testimony concerning sales of intoxicating liquor and a conviction for such sale is irrelevant and was improperly admitted. The admission of illegal evidence is presumptively prejudicial, and unless it is clear that the verdict could not have been affected by it, is ground for reversal (Italics supplied.)
In the syllabus of the Light case this Court held that “It is the general rule, subject to exceptions, that on trial of a person indicted for a specific offense evidence showing commission of distinct and' unconnected criminal acts other than that charged is inadmissible.”
In the instant case, the isolated sale of a pint of liquor by Charlotte Morgan to the police investigator on January 11, 1953, has no connection with the offense charged to have been committed on January 22, 1953, on the occasion a search was made of the premises of the Knights of Pythias Club in the City of Charleston. In fact, in the opinion of the Court it is stated that the rule set forth *825in the syllabus of the case of State v. Light, supra, “has no application to the facts in the instant case, for the reason that the alleged offense concerning which the evidence related was committed by neither Allen nor Scott.” For the same reason I suggest the evidence is inadmissible, and its admission presumptively prejudicial.
For these reasons I would reverse the judgments of the Circuit and Intermediate Courts of Kanawha County, set aside the verdict of the jury, and award a new trial to William Allen; and in all other respects I concur in the opinion of the Court.